Citation Nr: 0113642	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right leg disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran, who is the appellant in this claim, served on 
active duty from August 1962 to September 1968.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In March 2001, the veteran appeared before the undersigned 
Member of the Board, and gave testimony in support of his 
claim.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

It is noted that at the veteran's recent hearing before the 
undersigned, he testified that when he was in Khorat, 
Thailand, in 1962 or 1963, he fell from a Jeep and injured 
his right leg.  He stated that he was treated at a dispensary 
and that the leg was wrapped in the knee area.  He indicated 
that he did not work for a few days and then went back to 
duty.  He reported that he had tried to go to airborne school 
in the Air Force at Fort Benning, Georgia, but was denied, do 
to his right leg having weakness.  He stated that he was 
instead assigned to the 11th Air Assault.  He reported that 
he first began having problems with his right leg in the 
1970's while working in Detroit.  In a June 1999 statement he 
reported that he was employed at General Motors Fleetwood 
Cadillac Plant, and was treated for a flare-up.  The RO has 
not attempted to secure medical records from this company.  
Current VA outpatient treatment records show that the veteran 
was evaluated for right sided hemiparesis.  He has not 
undergone a VA examination to specifically evaluate his right 
leg complaints.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  He should indicate the complete 
name and address of the company where he 
was employed in the 1970's when he first 
began to have right leg problems, and was 
treated for flare-ups.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records, including employment 
physicals, identified by the veteran 
which have not been secured previously.  
The veteran should also be informed of 
alternative methods to prove his claim 
such as diaries, letters, and buddy/lay 
statements.  In addition, the RO should 
attempt to locate any service records 
showing treatment in Thailand, using all 
available sources.  The veteran's service 
personnel records should also be obtained 
and associated with the claims file.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran, and request him to provide a 
copy of the outstanding medical records.

3.  The veteran should be scheduled for a 
VA examination to evaluate the veteran's 
right leg disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand.  Any 
appropriate clinical testing should be 
conducted.  The examiner must diagnose 
all right leg disorders found, and 
indicate the etiology of any disorder so 
diagnosed.  The examiner should offer an 
opinion, with complete rationale, as to 
whether any right leg disability found is 
at least as likely as not to be related 
to military service.  A copy of the 
examination report must be associated 
with the appellant's claims folder.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  


4.  Thereafter, the RO should review the 
file and ensure that the above noted 
directives are carried out in full.  If 
any are not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should then readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



